Burch, J.
(dissenting) : The first question is, Where does the burden of the tax in question rest? The ordinance is plain to the effect that the business of those common carriers of goods known as express companies is to be charged. Individuals are not named. If the general offices of the United States Express Company were in the city its officers, agents and employees would not, under the ordinance, be taxed by the head as being engaged in the calling or occupation of expressing goods. The business of the company is to bear the burden of the license; who pays it or how collection of it is to be enforced is incidental.
What, then, is the business of the express company? It is not a warehouse company for receiving and .holding goods to be transported. Nor is it a transfer or drayage company for the delivery within the city limits of packages coming to it from outside points. It receives for transmission and transports goods to points outside the city, and then delivers them to the consignees; and it receives for carriage and carries into the city from points beyond the corporate bounda*171ries goods delivered to it for that purpose, and puts them into the possession of the consignees. Receipt, carriage and delivery, whether the process begins or ends inside the city, are not separate and independent occupations of the company. They are consecutive steps — integral parts — of the single business of carrying express matter between the city and oütside points. A tax upon the receipt of goods is a tax upon their delivery, and vice versa, because receipt, carriage and delivery are merely stages of the same business.
Authority to tax this business must be found in some statute or it does not exist, and the authority granted must be as extensive as the ordinance providing for the tax or the ordinance is invalid. The statute provides for a tax upon those businesses only which are conducted “within the limits of such city.” (Laws 1903, ch. 122, § 134.) The word “within” cannot be intensified. Nothing would be added to its meaning by saying “wholly” or “entirely” within the corporate limits. If the first and last acts inherently necessary to be performed in the carriage of a parcel of express matter occur in different cities, the transaction is not one occurring within the limits of either of them. There is no distinction whatever in this respect between the boundary-lines of cities and the boundary-lines of states. Kansas City, Kan., and Kansas City, Mo., have a common boundary — the state line. Express business between them is business between states. It cannot be conducted within the limits of either state because it cannot be conducted within the limits of either city. If both cities were in Kansas the character of the business would be the same, and the impossibility of conducting it within the limits of either would put it beyond the jurisdiction of both. This palpable physical fact cannot be evaded.
The distinctions between interstate and intrastate commerce made in the decisions of the supreme court of the United States are not refinements, and cannot be belittled by calling them such. They fix impassable barriers against the encroachments of sovereignties. *172Those decisions are precisely applicable to the facts of this controversy, for the jurisdiction of a city can no more extend beyond its corporate limits than can the jurisdiction of a state.
The argument based upon a consideration of three-fourths of the business of a Topeka lawyer fails for lack of discrimination. If, like the express company, every transaction the lawyer undertook indispensably required the performance of constituent acts outside the city in order to complete it, his business could not be taxed. The same is true of wholesale houses and their branches. But, because lawyers and wholesale dealers are occupied with business that both begins and ends entirely within the city, they may be taxed. Many words could not make the foregoing proposition plainer.
The reasoning of Irwin, C., in his dissent from the opinion in Western Union Telegraph Co. v. City of Fremont, 39 Neb. 692, 58 N. W. 415, 26 L. R. A.. 698, destroys the authority of that case, and his strictures upon the case of Sacramento v. Stage Company, 12 Cal. 134, are sound.
The observation that it is just and equitable that the express company should bear some portion of the expenses of the city of Topeka was not, in my opinion, due from this court. That is a legislative, and not a judicial, question.
I think the judgment of the district court should be reversed and the complaint against the defendant be quashed, and I am authorized to say that Mr. Chief Justice Johnston concurs in this opinion.